Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose                              Apr 14 2014, 9:27 am
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

JAMES E. STOLTZ                                   MARK K. PHILLIPS
Stoltz Law Office                                 Boonville, Indiana
Evansville, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

PAULA RORER (HUBBARD),                            )
                                                  )
        Appellant-Petitioner,                     )
                                                  )
               vs.                                )      No. 87A04-1310-DR-494
                                                  )
WILLIAM SHANE RORER,                              )
                                                  )
        Appellee-Respondent.                      )


                     APPEAL FROM THE WARRICK CIRCUIT COURT
                          The Honorable David O. Kelley, Judge
                             Cause No. 87D01-1012-DR-644


                                        April 14, 2014

                MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                      Case Summary

       Paula Hubbard (“Mother”) appeals the trial court’s finding of indirect contempt in

post-dissolution proceedings with William Rorer (“Father”). We affirm.

                                            Issues

       Mother raises four issues, which we consolidate and restate as:

              I.     whether the trial court properly admitted police reports
                     and evidence of incidents that occurred after the
                     petition to show cause was filed;

              II.    whether the trial court properly found Mother in
                     indirect contempt; and

              III.   whether the trial court properly ordered a suspended
                     jail sentence.

                                            Facts

       Mother and Father had one daughter, P.R., and their marriage was dissolved in

April 2003. After years of disputes between Mother and Father regarding custody and

parenting time, the trial court suspended parenting time between Father and P.R. in

September 2010. However, on August 1, 2013, the trial court ordered that Father was

entitled to parenting time with then fourteen-year-old P.R. The trial court found:

                     [T]he basic dilemma of [P.R.] not wanting to visit with
              her father is a direct result of the parents’ inability and refusal
              to co-parent effectively.

                     The anger they share for each other and the desire to
              “get the best of the other” is much more important to each
              parent than meeting their responsibility to rear a child
              together in a responsible manner. There is plenty of blame to
              go around for each parent and a recitation of the offenses of
              each parent would serve no good purpose. Collectively,
              however, it is clear to the Court that the child and her overall

                                              2
             welfare are secondary to the parents’ “personal war.” Given
             the number of years it has gone on one would think the
             parents would grow weary of combat but it appears to have
             worsened rather than improving.

                     [P.R.] has recognized this conflict and seized the
             opportunity to “drive the bus.” What teenager would pass on
             the opportunity to be in complete control of her life? It is
             clear to the Court that her rejection of her father is pleasing to
             her mother and continued rejection will guarantee a continued
             flow of favorable treatment from the mother.

                     Numerous mental health professionals have not been
             able to address the parents’ issues and the Court has
             absolutely no expectation that it can make things work
             smoothly. The Court has considered drafting specific
             measures that would direct each parent how to be an effective
             parent but the Court doubts that either party would follow
             those directives and also it is not [the] Court’s responsibility
             to rear the child.

                    In summary, the Court cannot find a legitimate legal
             reason why the father should not have parenting time.

                     It is therefore ordered that the father shall have
             parenting time pursuant to the current Indiana Parenting Time
             Guidelines in all respects and the parties shall not renegotiate
             terms of those guidelines in any respect and any agreements
             the parties may have previously made are voided. The only
             exception the Court is ordering is the extended summer
             visitation for 2013. Given the timing of this order with the
             start of school, extended visitation will not be possible. The
             father’s first weekend shall commence August 9, 2013 and
             his weeknight shall be on Wednesday.

App. pp. 44-45.

      On August 7, 2013, P.R. initially refused to participate in parenting time with

Father. Ultimately, however, P.R. cooperated after the police arrived. On August 9,

2013, P.R. refused to participate in parenting time. On August 12, 2013, Father filed a


                                             3
petition for contempt against Mother. Father alleged that Mother “has done everything in

her power to attempt to discourage [P.R.] from seeing” Father. Id. at 46. The trial court

set the matter for hearing on September 3, 2013.

       At the hearing, Father called Officer Jack Donahoo, who was dispatched to deal

with problems during an attempted parenting time exchange on August 14th, to testify.

During Officer Donahoo’s testimony, Father offered Exhibit A into evidence. Exhibit A

included Officer Donahoo’s investigation report regarding the August 14th incident and

dispatch reports from the August 7th and August 9th incidents. Mother objected based on

relevancy because the records contained evidence concerning the August 14th incident

and the contempt petition concerned only the August 7th and 9th incidents. Mother also

argued that the documents were hearsay and did not fall under the business records

exception. The trial court admitted Exhibit A over Mother’s objection. Mother also

objected to Officer Donahoo’s testimony regarding the August 14th incident, and the trial

court overruled the objection.

       After the hearing, the trial court issued an order finding Mother in contempt. The

trial court found:

                    The evidence was uncontroverted that since the
              Court’s Order of August 1, 2013, the child has visited only on
              August 7, 2013 and at no other time despite the Court’s Order
              for Guideline visitation which would mean every other
              weekend and one evening a week which apparently is
              Wednesday.

                      The evidence was also uncontroverted that after the
              visit of August 7, 2013, the child has simply refused to get
              out of the car at the exchange point.


                                            4
                      The Court also finds from the evidence that the Mother
              has failed to take a positive or active role in encouraging the
              child to engage in visitation and is allowing the child to
              decide if she wants to visit. The Court finds that the Mother
              is in contempt of the Court’s August 1, 2013 Order.

                      The Court orders the Mother to serve seven (7) days in
              the Warrick County Security Center. The Court will stay the
              execution of the sentence on the condition that the child visits
              with the Father as ordered in the Court’s Order of August 1,
              2013 and the further condition that the Mother pay $300.00
              for the Father’s attorney fees within 30 days of this Order.

App. p. 43. Mother now appeals.

                                         Analysis

                                I. Admission of Evidence

       Mother argues that the trial court erred by admitting Officer Donahoo’s testimony

concerning the August 14th incident and Exhibit A, which included Officer Donahoo’s

investigation report regarding the August 14th incident and dispatch reports from the

August 7th and August 9th incidents. According to Mother, Officer Donahoo’s testimony

regarding the August 14th incident should not have been admitted because the contempt

petition concerned only the August 7th and 9th incidents. As for Exhibit A, Mother argues

that the police reports were hearsay.

       We disregard errors in the admission of evidence as harmless error unless they

affect the substantial rights of a party. Sibbing v. Cave, 922 N.E.2d 594, 598 (Ind. 2010);

Ind. Trial Rule 61. “Likewise, reversible error cannot be predicated upon the erroneous

admission of evidence that is merely cumulative of other evidence that has already been

properly admitted.” Id.


                                             5
       Although Mother objected to the evidence concerning the August 14th incident

during Officer Donahoo’s testimony and when Exhibit A was admitted, additional

evidence of the August 14th incident and later attempted parenting times was admitted

during Father’s testimony and a family friend’s testimony. Mother did not object to that

additional evidence. The failure to object at trial waives any claim of error and allows

otherwise inadmissible hearsay evidence to be considered for substantive purposes.

Johnson v. State, 734 N.E.2d 530, 532 (Ind. 2000). Officer Donahoo’s testimony and

Exhibit A were merely cumulative of the other evidence, and any error in the admission

of the testimony and Exhibit A was harmless.

                                       II. Contempt

       Next, Mother argues that the trial court erred by finding her in contempt.

“‘Uncontradicted evidence that a party is aware of a court order and willfully disobeys it

is sufficient to support a finding of contempt.’” Bessolo v. Rosario, 966 N.E.2d 725, 730

(Ind. Ct. App. 2012) (quoting Evans v. Evans, 766 N.E.2d 1240, 1243 (Ind. Ct. App.

2002)), trans. denied. A determination of whether a party is in contempt is a matter

within the trial court’s sound discretion, and we reverse only where there has been an

abuse of that discretion. Id. An abuse of discretion occurs where the trial court’s

decision is against the logic and effect of the facts and circumstances before the court. Id.

       The willful disobedience of any lawfully entered court order of which the offender

had notice is indirect contempt. Henderson v. Henderson, 919 N.E.2d 1207, 1210 (Ind.

Ct. App. 2010); see also Ind. Code § 34-37-3-1. The trial court here ordered “that the

father shall have parenting time pursuant to the current Indiana Parenting Time

                                             6
Guidelines in all respects and the parties shall not renegotiate terms of those guidelines in

any respect and any agreements the parties may have previously made are voided.” App.

p. 45. The Indiana Parenting Time Guidelines provide:

              If a child is reluctant to participate in parenting time, each
              parent shall be responsible to ensure the child complies with
              the scheduled parenting time. In no event shall a child be
              allowed to make the decision on whether scheduled parenting
              time takes place.

              Commentary:

              In most cases, when a child hesitates to spend time with a
              parent, it is the result of naturally occurring changes in the
              life of a child. The child can be helped to overcome
              hesitation if the parents listen to the child, speak to each other
              and practically address the child’s needs.

              Parents should inquire why a child is reluctant to spend time
              with a parent. If a parent believes that a child’s safety is
              compromised in the care of the other parent, that parent
              should take steps to protect the child, but must recognize the
              rights of the other parent. This situation must be promptly
              resolved by both parents. Family counseling may be
              appropriate. If the parents cannot resolve the situation, either
              parent may seek the assistance of the court.

Ind. Parenting Time Guideline § I(E)(3) (emphasis added).

       According to Mother, she did not violate the Indiana Parenting Time Guidelines,

and she encouraged P.R. to participate in parenting time with Father. Mother recorded

the parenting time exchange on August 7th, and the trial court listened to the recording.

Father presented evidence that, at the August 7th parenting time exchange, Mother started

crying and hugging P.R. when P.R. was ready to leave with Father. At the August 9 th

parenting time exchange, Mother would not get out of the vehicle and only cracked her


                                              7
window to talk to Father. The family friend testified that she never heard Mother say

anything that encouraged P.R. to participate in the parenting time. Father presented

evidence that Mother failed to ensure that P.R. complied with the scheduled parenting

time in violation of Parenting Time Guideline I(E)(3). Mother’s argument is merely a

request that we reweigh the evidence.

                                    III. Sanctions for Contempt

        Mother also argues that the sanction imposed by the trial court was improper. The

primary objective of a civil contempt proceeding is not to punish the contemnor but to

coerce action for the benefit of the aggrieved party. In re Paternity of M.F., 956 N.E.2d
1157, 1163 (Ind. Ct. App. 2011). A contempt order that neither coerces compliance with

a court order nor compensates the aggrieved party for loss and does not offer an

opportunity for the recalcitrant party to purge himself may not be imposed in a civil

contempt proceeding. Id.

        The trial court here ordered Mother to serve seven days in jail but stayed the

execution of the sentence if P.R. visited with Father pursuant to the August 1st order.1

Mother argues that the order does not give her an opportunity to purge herself of the

contempt, that the order encourages Father to disrupt the parenting time, and that it places

all of the burden on Mother. “While any imprisonment, of course, has punitive and

deterrent effects, such imprisonment shall be viewed as remedial rather than punitive if

the court conditions the contemnor’s release upon the contemnor’s willingness to comply

1
 The trial court also ordered Mother to pay $300.00 for Father’s attorney fees within 30 days of the order.
However, Mother makes no argument concerning this provision.


                                                    8
with the order from which the contempt finding was based upon.”              Thompson v.

Thompson, 811 N.E.2d 888, 906 (Ind. Ct. App. 2004). The trial court’s order allows

Mother to avoid the jail sentence by ensuring that P.R. participates in parenting time with

Father.    Consequently, Mother was given the opportunity to purge herself.         As for

Mother’s assertion that the order encourages Father to disrupt parenting time and places

all of the burden on Mother, Father is still required to follow the trial court’s August 1st

order and the Parenting Time Guidelines and could be subject to contempt for failing to

do so.

                                       Conclusion

         Any error in the admission of Officer Donahoo’s testimony and Exhibit A was

harmless. The trial court did not abuse its discretion by finding Mother in contempt, and

the sanction imposed was proper. We affirm.

         Affirmed.

BAKER, J., and CRONE, J., concur.




                                             9